Citation Nr: 0002843	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-28 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Whether a 1978 rating decision was clearly and 
unmistakably erroneous in failing to find loss of use of a 
creative organ for purposes of entitlement to special monthly 
compensation (SMC).

2.  Entitlement to an earlier effective date for SMC for loss 
of use of a creative organ, prior to January 10, 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to July 1971.  This appeal arises from a November 1992 rating 
decision of the New York, New York, regional office (RO) 
which granted entitlement to SMC for loss of use of a 
creative organ, effective in January 1991.  The veteran 
objects to the effective date that was assigned to this 
award.  The notice of disagreement was received in October 
1993.  The statement of the case was issued in July 1997.  
The veteran's substantive appeal was received in August 1997.

The Board of Veterans' Appeals (Board) observes that the 
veteran filed additional evidence in January 2000 that had 
not been previously considered by the RO.  However, in an 
attached statement, the veteran waived review of the 
additional evidence by the RO.  Therefore, pursuant to 
38 C.F.R. § 20.1304(c) (1999), that evidence need not be 
considered by the RO.


FINDINGS OF FACT

1.  With respect to the 1978 rating decision, failure of the 
RO to consider the regulations pertaining to loss of use of a 
creative organ for purposes of special monthly compensation 
would not have produced a manifestly different result to 
which reasonable minds could not differ had the error not 
been committed, as the medical evidence before the RO at that 
time did not undebatably show that the veteran had loss of 
use of a creative organ.

2.  On January 4, 1991, the veteran's initial claim of 
entitlement to SMC based on loss of use of a creative organ 
was received at the RO.

3.  By a rating action dated in November 1992, SMC for loss 
of use of a creative organ was granted with an effective date 
of January 10, 1991.


CONCLUSIONS OF LAW

1.  The 1978 decision that did not find loss of use of a 
creative organ for purposes of SMC was not clearly and 
unmistakably erroneous. 38 U.S.C.A. 5107, 7105 (West 1991); 
38 C.F.R. 3.105(a) (1999).

2.  The criteria for an effective date of January 4, 1991, 
but no earlier, for SMC for the loss of use of a creative 
organ have been met.  38 U.S.C.A. §§ 1114, 5107, 5110 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.105, 3.350(a), 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the outset, the Board notes that the veteran's claims 
folder has been rebuilt.  Numerous attempts to ascertain the 
whereabouts of the claims folder, or any document that would 
been contained within the claims folder, have failed.  
Further, a request to the National Personnel Records Center 
(NPRC) for service medical records, to which a response was 
received by the RO in July 1993, notes that all medical 
records were sent to the RO in July 1978.  A similar response 
was received from the NPRC in August 1993.  There are no 
service medical records available.  Review of the file shows 
that the file begins with documents dated in January 1991.  
The claims folder itself is identified as a rebuilt folder.

In January 1991, the veteran filed a claim for SMC "K" for 
loss of use of a creative organ.  He said he was currently 
assigned a noncompensable disability evaluation for the 
service-connected residuals of the mumps, an atrophic 
testicle.  He maintained his initial claim for compensation 
should have included a claim for SMC.  While he received 
notice of the grant of service connection, he asserted that 
he was never apprised of the determination regarding the 
issue of SMC.  He contended that he was entitled retroactive 
entitlement to SMC "k" from the date of his original claim 
for compensation.  He stated the RO erred by either failing 
to consider the SMC issue or by not notifying him of decision 
if one was in fact made.  A date stamp on the front page of 
this statement indicated that the claim was received on 
January 10, 1991.  However, a date stamp on the back page 
showed the date of receipt to be January 4, 1991.

The veteran submitted a copy of his service discharge 
examination report.  An examination of his genitourinary 
system was noted to have shown an atrophic right testicle.  
He was also noted to have body marks and scars.  Neither of 
those conditions were considered to be disabling.  The 
circumstances surrounding the incurrence of the atrophic 
right testicle were not discussed. 

A July 1979 letter to the veteran from the Buffalo RO was 
also associated with the claims folder.  Therein, the RO 
indicated that the veteran had been furnished a certificate 
establishing his Civil Service preference.  The veteran was 
noted to have a service-connected disability or disabilities 
with residuals that were noncompensable.  The disability or 
disabilities were not identified.

The veteran was afforded a VA genitourinary examination in 
October 1992.  He stated he contracted the mumps with 
secondary right mumps orchitis and atrophy during his 
military.  He said he noticed that his right testicle was 
smaller immediately after he was discharged from the 
hospital.  On physical examination, the veteran's right 
testicle measured two centimeters by three centimeters.  His 
left testicle measured six centimeters by three centimeters.  
The consistency of the right testicle was soft when compared 
to the left.  The diagnosis was atrophic right testicle 
secondary to mumps orchitis.

In a statement received in October 1992, the veteran reported 
that he developed the mumps during his basic training.  He 
said he developed a high grade fever and was shipped by 
ambulance to the U.S. Naval Hospital Great Lakes.  He stated 
he was treated with bed rest and scrotal support for orchitis 
after the fever subsided.  Since that time, the veteran 
maintained his right testicle had been atrophic.  He denied 
receiving any treatment for his right testicle disorder since 
his military service.  He stated service connection for right 
testicle atrophy had been established based on his service 
medical records, and that he had never been afforded a VA 
examination.  He asserted that SMC for loss of use of a 
creative organ should been awarded at the time he was granted 
service connection for atrophy of the right testicle.

By a rating action dated in November 1992, service connection 
for atrophy of the right testicle was granted, effective 
January 1991.  A noncompensable disability evaluation was 
assigned.  The veteran was also found to be entitled to SMC 
on account of loss of use of one creative organ.  The 
effective date of the award of SMC was January 10, 1991.

In a November 1992 memorandum, the veteran's representative 
requested that the RO reconsider the effective date of the 
award of SMC.  The representative argued that the 
Adjudicative Procedures Manual, M21-1, Part VI, Subparagraph 
8.15(a) clearly set forth that SMC could be authorized for 
loss or loss of use of a creative organ "without" a 
specific claim.  He said that an initial claim for disability 
should also consider entitlement to SMC when appropriate.  As 
the evidence of record showed that the veteran had an 
atrophic right testicle at the time of his service discharge, 
the representative stated the RO erred by failing to consider 
his entitlement to SMC at the time he was granted service 
connection.

A statement was received from O.A. Lindefjeld, M.D., in March 
1996.  Having reviewed the veteran's claims folder, Dr. 
Lindefjeld stated the available medical records showed that 
the veteran had atrophy of the right testicle as a result of 
mumps orchitis that occurred in 1967.  Dr. Lindefjeld opined 
that it was "reasonable to presume" that the extent of the 
atrophy dated "back to 1967."

In June 1996, the RO denied entitlement to an earlier 
effective date for the grant of SMC.  The RO acknowledged 
that the medical evidence showed that his atrophy of his 
right testicle was stable, and that the findings of the 1992 
VA examination would therefor extend to the veteran's 
condition at the time of his discharge from service.  
However, the RO found there was nothing in the record that 
showed the grant of service connection for "residuals" 
pertained to his atrophic right testicle.  The RO said the 
"residuals" may have been the scars that were reported on 
the report of his service discharge examination.  A September 
1992 copy of a BIRLS was also observed to have shown that 
service connection for atrophy of the right testicle had been 
previously denied.  In other words, there was no evidence 
that he was granted service connection for atrophy of the 
right testicle in 1979.  Moreover, it was noted that the 
veteran did not appeal the 1979 decision, and that said 
decision became final one year after he was notified.

The veteran filed a substantive appeal in August 1997.  He 
stated the old BIRLS screen was wrong.  He maintained he 
never filed a claim for service connection for scars, and 
that service connection had never been granted for the same.  
He submitted a copy of an August 1978 letter from the New 
York RO that indicated he had been awarded a noncompensable 
disability evaluation for a genitourinary disorder.  

The veteran was afforded a personal hearing before the RO in 
January 1999.  He discussed his inservice treatment for mumps 
orchitis and being diagnosed as having an atrophic right 
testicle at his service discharge examination.  He denied 
having any problem with his right testicle prior to his 
military service or since that time.  He asserted that the 
atrophic right testicle was the only genitourinary condition 
that he received treatment for in service.  With that in 
mind, the veteran stated the evidence of record clearly 
showed that the genitourinary condition that he was awarded 
service connection for in 1978 was the atrophic right 
testicle identified at his discharge examination.  In this 
regard, the veteran said the August 1978 rating failed to 
consider his entitlement to SMC, and that entitlement to SMC 
was an inferred issue that should have been addressed.  He 
indicated that this argument was supported by the holding in 
Akles v. Derwinski, 1 Vet. App. 118 (1991).  He testified 
that he did not receive a VA examination in 1978, and that 
the award of service connection had been based on the 
findings of the service discharge examination.

In April 1999, the hearing officer denied entitlement to an 
earlier effective date for SMC.  She recognized that the 
Akles decision was pertinent to the case because it was 
possible that VA did not comply with its duty to assist by 
failing to inform the veteran about benefits that he may been 
entitled to receive.  However, citing Caffrey v. Brown, 6 
Vet. App. 377, she noted that, while an incomplete record may 
lead to an incorrect determination, it cannot be said that an 
incomplete record is also an incorrect record.  The hearing 
officer found there was no evidence prior to the October 1992 
VA examination showing that the veteran's right testicle met 
the regulatory criteria for establishing SMC.  She held the 
opinion from Dr. Lindefjeld that stated it was reasonable to 
presume that the extent of the atrophy dated back to 1967 was 
too speculative because there was no objective evidence to 
support said opinion.  In sum, even if it were conceded that 
the veteran was granted service connection for atrophy of the 
right testicle in 1978, the hearing officer concluded there 
was no evidence that the August 1978 rating decision was 
clearly and unmistakably erroneous.  A supplemental statement 
of the case was mailed to the veteran in February 1999.

In January 1999, the veteran submitted an additional 
statement with regard to his claims.  His arguments 
essentially mirrored those that were previously considered by 
the RO.  He also included copies of correspondence between 
the RO, the VA Central Office, and his representative.  Those 
letters seemed to have indicated that the RO had, at one 
point, considered granting the veteran's claim of clear and 
unmistakable error and had asked the Central Office for an 
advisory opinion on the same.  A notation from an 
unidentified source observed that an internal source in the 
RO had decided not to request the advisory opinion.




II.  Analysis

As noted above, the veteran alleges that the rating decision 
of November 1978, by which his claim of service connection 
for atrophy of the testicle was granted, was the product of 
clear and unmistakable error.  The veteran and his 
representative argue that the veteran was entitled to SMC for 
loss of use of a creative organ at the time he was awarded 
service connection for atrophy of the right testicle in 1978.  
They assert entitlement to SMC was an inferred claim, and 
that the RO committed clear and unmistakable error by not 
considering that issue in its 1978 rating decision.  Previous 
determinations as to service connection which are final and 
binding are accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (1999).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
U.S. Court of Appeals for Veterans Claims (Court) propounded 
a three-pronged test to determine whether clear and 
unmistakable error was present in a prior determination: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Court has refined and elaborated on that test as follows:

Clear and unmistakable error is a very 
specific and rare kind of "error."  It 
is the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error . 
. . . If a claimant- appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

In determining whether the 1978 rating decision (which is not 
of record) contained clear and unmistakable error, the Board 
must review the evidence that was before the RO at that time.  
38 C.F.R. § 3.104(a).  As set forth above, a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
decision.  See Russell.  The Board cannot resort to the 
benefit of hindsight to evaluate whether clear and 
unmistakable error existed in the RO's action in 1978.

The VA regulations pertaining to loss of use of a creative 
organ from 1978 to the present have remained relatively 
static.  Under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a), if a veteran, as the result of service-
connected disability, has suffered loss or loss of use of a 
creative organ, the veteran is entitled to SMC.  Loss of a 
creative organ will be shown by acquired absence of one or 
both testicles (other than undescended testicles) or ovaries 
or other creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that: (a) the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. § 
3.350(a)(1)(i).

The veteran's claims folder has been rebuilt.  The evidence 
of record at the time of the November 1978 rating decision is 
not available for review.  However, copies of the veteran's 
service discharge examination and the November 1978 letter 
notifying him that had been granted a noncompensable 
evaluation for a genitourinary condition have been 
considered.  The Board initially observes that there is no 
evidence that the veteran claimed or alleged loss of use of a 
creative organ prior to January 1991.  The veteran does not 
allege otherwise.  While he now claims that the atrophy of 
his right testicle met the requirements for a SMC at the time 
of his separation from service and has submitted a recent 
private medical opinion to that effect, this evidence was not 
associated with the record until after January 1991.  The 
Court has held that subsequently developed evidence is not 
applicable in this respect.  Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  Therefore, it may not be considered in 
determining whether there was clear and unmistakable error in 
rating decisions rendered prior to that time.  Russell, 3 
Vet. App. at 313-4.

The only evidence that the Board can presume to be of record 
at the time of the 1978 decision was the report of his 
service discharge examination.  In this regard, the copy of 
the 1967 discharge examination report merely indicated that 
the veteran had atrophy of the right testicle.  There was no 
description of the atrophic right testicle.  The condition 
was not considered to be disabling.

Notwithstanding the veteran's arguments, the Board finds that 
loss of use of a creative organ was not clearly demonstrated 
on the report of the service discharge examination.  There 
were no notations with regard to the measurements or 
consistency of his testicles.  By his own admission, the 
veteran states that the award of service connection in 1978 
was based solely on a review of his service medical records.  
He also denies having received treatment for his right 
testicle condition since his discharge from military service.

In light of the foregoing, the Board finds that clear and 
unmistakable error in the 1978 rating decision has not been 
demonstrated.  There is no evidence that the veteran 
specifically claimed entitlement to special monthly 
compensation based on loss of use of a creative organ prior 
to January 1991.  He has testified that his claim in 1978 was 
limited to the issue of service connection.  The Board 
recognizes that the issue of SMC was arguably raised based on 
the findings of the discharge examination report and thus 
arguably should have been considered by the RO.  See Akles v. 
Derwinski, 1 Vet. App. 118 (1991) (held that VA must infer 
that a claim for an increased rating includes a claim for SMC 
as there is no requirement that a claimant veteran must 
specify with precision the statutory provisions or 
regulations under which the benefit is sought).  However, 
given the findings on the discharge examination, there is no 
basis for concluding that had the RO actually considered the 
pertinent regulations, loss of use of a creative organ would 
have been found.

As indicated above, clear and unmistakable error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  In other words, even if it were assumed arguendo that 
the RO did err in failing to consider loss of use 
regulations, such an error would not have produced a 
manifestly different result to which reasonable minds could 
not differ since the available medical evidence of record did 
not undebatably show that the veteran had loss of use of a 
creative organ.  See Fugo at 43-44.  Even if one were to 
assume that there was a duty to assist in 1978, VA's breach 
of such duty cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete rather than an 
incorrect record.  Caffrey v. Brown, 16 Vet. App. 377, 384 
(1994).  In view of the foregoing, the Board concludes that 
clear and unmistakable error in the 1978 rating decision 
which failed to find loss of use of a creative organ has not 
been demonstrated.  38  C.F.R. § 3.105(a).

The Board further points out that even if a claim for SMC for 
loss of use of a creative organ had been raised by the 
record, there is no final decision upon which a clear and 
unmistakable error claim could be based. See 38 C.F.R. § 
3.105(a).  The notice of the RO's 1978 decision did not 
discuss the issue of entitlement to SMC.  The veteran never 
filed a notice of disagreement with the rating action or in 
any manner indicated that he had greater disability 
manifested by loss of use.  He does not contend otherwise.  
In other words, the Board finds that there was no actual 
claim for SMC for loss of use of a creative organ at the time 
of the RO's 1978 decision.

In the absence of clear and unmistakable error, the effective 
date of an award of increased disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date; otherwise, 
date of receipt of claim.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(2).  Under 38 C.F.R. § 
3.400(o)(1), the enabling regulation, except as provided in 
38 C.F.R. § 3.400(o)(2), the effective date is "date of 
receipt of claim or date entitlement arose, whichever is 
later."  Harper v. Brown, 10 Vet. App. 125, 126 (1997).

A report of an examination or hospitalization will be 
accepted as an informal claim for benefits under existing 
law, if the report relates to a disability which may 
establish entitlement.  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of a claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.157(b)(1).  The Court 
has held that 38 C.F.R. § 3.157(b)(1) does not require the 
veteran to identify the report as a claim or to identify the 
benefits sought.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).

In the present case, the veteran filed a claim for SMC for 
loss of use of a creative organ in January 1991  The claim 
was received on January 4, 1991.  As discussed above, the 
Board has found no evidence demonstrating that a claim for 
SMC was received prior to that time.  The RO granted SMC in 
November 1992 and assigned an effective date of January 10, 
1991.

The veteran contends that entitlement to SMC should granted 
to the date when he was initially awarded service connection 
of right testicle atrophy in 1978.  In support thereof, he 
has submitted a private medical opinion that states that it 
is 


reasonable to presume that the atrophy of the right testicle 
currently suffered by the veteran existed at the time of his 
service discharge.  Nevertheless, the effective date of the 
award cannot be any earlier than the date of receipt of the 
claim.  In this regard, pursuant to § 3.400(o)(1), the Board 
finds that an effective date of January 4, 1991, but no 
earlier, for the award of SMC is warranted.


ORDER

The claim of clear and unmistakable error in a 1978 rating 
decision which failed to find loss of use of a creative organ 
for purposes of SMC is denied.

An effective date of January 4, 1991 for an award of SMC for 
loss of use of a creative organ is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

